DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 3 is objected to because of the following informalities:
In Claim 3, line 1 “a flow path” should likely read “a second flow path”.
In Claim 3, line 2 “a first end of the seat” and “a first end of the carrier” should likely read “the first end of the seat” and “the first end of the carrier”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otis (RE 22,180) in view of Elsey (US 1,865,460).
Regarding Claim 1, Otis discloses a traveling relief valve for assisting flow in a well (Figure 1). The valve comprising: 
a seat (36); 
a carrier (34 generally) positioned in relation to the seat forming an open or a closed interface between a first end of the seat and a first end of the carrier (open shown in Figure 1 and closed shown in Figure 2);
but fails to expressly disclose a ported tube movably secured within the carrier to move between at least a first position within the carrier and a second position within the carrier, wherein a flow path exists through the relief valve for flow from a top of the well to a bottom of the well when the ported tube is in its second position.  
Elsey teaches a relief valve (Figures 2-3) with a seat (38); a carrier (44) positioned in relation to the seat forming an open or a closed interface between a first end of the seat and a first end of the carrier (Figure 2) and a ported tube (45) movably secured within the carrier to move between at least a first position within the carrier and a second position within the carrier (Figure 3), wherein a flow path exists through the relief valve for flow from a top of the well to a bottom of the well when the ported tube is in its second position (through 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otis to incorporate the teachings of Elsey to provide for a ported tube movably secured within the carrier to move between at least a first position within the carrier and a second position within the carrier, wherein a flow path exists through the relief valve for flow from a top of the well to a bottom of the well when the ported tube is in its second position.  Doing so would be combining prior art elements according to known methods (the valve of Otis with the tube obstruction of Elsey) to yield predictable results (to provide fluid flow from the top of the well to the bottom).
Regarding Claim 2, Elsey teaches where the interface between the first end of the seat and the first end of the carrier is closed when the ported tube is in its second position within the carrier (Figure 1; 43 sits on the seat at 38 and the tube at 45 pops up such that fluid flows through 49).  
Regarding Claim 3, Otis discloses where a flow path exists through the relief valve when the interface between a first end of the seat and a first end of the carrier is open (Figure 1).  
Regarding Claim 4, Elsey teaches where the carrier (44) includes a spring (47).
Regarding Claim 5, Elsey teaches where the spring is a compression spring having at least a first compression point corresponding to the first position of the ported tube within the carrier (Figure 3 of Elsey) and a second compression point corresponding to the second position of the ported tube within the carrier (when the ported tube is popped up).  
Regarding Claim 6, Elsey teaches where the spring is compressed more in the second compression point than in the first compression point (when 48 moves up as seen in the orientation of Figure 3).  
Regarding Claim 9, Otis discloses where the relief valve is mounted in a flow cage having an upper end and a lower end (28; Figure 1).  
Regarding Claim 10, Otis, as modified by Elsey teaches where the carrier with the ported tube moveably secured therein is mounted in the flow cage (where Elsey teaches the ported tube) so that the carrier with the ported tube movably secured therein travels between the upper end and the lower end of the flow cage (Figure 1 and 2).  
Regarding Claim 11, Otis, as modified by Elsey teaches where the seat (36) is mounted in the flow cage so that the seat remains stationary while the carrier with the ported tube movably secured therein travels between the upper end and the lower end of the flow cage (Figures 1 and 2).  
Regarding Claim 12, Otis discloses where the flow cage is coupled to a hold down accessory (Figure 1).  
Claim(s) 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otis (RE 22,180) in view of Elsey (US 1,865,460) in further view of Cowles (US 695,378).
Regarding Claim 7, Otis as modified by Elsey teach all essential elements of the current invention as discussed above except for where the ported tube is secured within the carrier by a screw.  
Cowles teaches a check valve (Figure 1) where the valve (C’; where the valve is a ported tube is taught by Elsey) is secured within a carrier (A) by a screw (C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otis as modified by Elsey to incorporate the teachings of Cowles to provide for where the ported tube is secured within the carrier by a screw.  Doing so would be combining prior art elements according to known methods (the valve of Cowles with the tube valve of Otis) to yield predictable results (to secure the valve and provide for durable, replaceable portions of the valve).
Regarding Claim 8, Cowles teaches a seal (C2) between the screw (C) and the first end of the carrier (a1).  
Regarding Claim 13, Otis discloses where the seat (36) includes an o-ring groove (25).  
Regarding Claim 14, Otis discloses where the o-ring groove includes an o-ring (26 as seen in Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stroup (US 2,124,407), Bishop et al (US 4,470,428); Dillon et al (US 6,289,990).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753